IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


CITY OF PHILADELPHIA FIRE                   : No. 405 EAL 2016
DEPARTMENT                                  :
                                            :
                                            : Petition for Allowance of Appeal from
            v.                              : the Order of the Commonwealth Court
                                            :
                                            :
WORKERS' COMPENSATION APPEAL                :
BOARD (SLADEK)                              :
                                            :
                                            :
PETITION OF: SCOTT SLADEK                   :


                                       ORDER



PER CURIAM

      AND NOW, this 1st day of March, 2017, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by petitioner, are:


      (1) Whether the Commonwealth Court, in a case of first impression, committed
          an error of law by misinterpreting Section 108(r) to require a firefighter
          diagnosed with cancer caused by an IARC Group I carcinogen to establish
          exposure to a specific carcinogen that causes his/her cancer in order to gain
          the rebuttable presumption provided by the law?

      (2) Whether the Commonwealth Court committed an error of law by concluding
          that a legislatively-created presumption of compensability may be
          competently rebutted by a general causation opinion, based entirely upon
          epidemiology, without any opinion specific to the firefighter/claimant making
          the claim?